DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2011 has been entered.
 

This action is in response to the papers filed March 2, 2021.  Currently, claims 1-2, 5-13, 15-17, 35, 37-45, 48-53 are pending.  Claims 2, 6-7, 10, 12-13, have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claim to requires that each probe includes a marker that comprises at least on of biotin, fluorescent protein, luminescent protein, antibody and radioactive 
The Written Description rejection has been withdrawn in view of the amendments to the claims to remove the intended use of “detecting cancer”.  
The 102 rejection over Lin has been withdrawn in view of the amendment to the claims that requires the DR region comprises at least one of SEQ ID NO: 6-13.  
The 102 rejection over Drosophila Tiling has been withdrawn in view of the amendment of the claims to require the DR region is from HBV, namely SEQ ID NO: 6-13.  
The 102 rejection over NEB has been withdrawn in view of the amendment to the claims to require a particular label.  


Election/Restrictions
Applicant's election without traverse of HBV genotypes B and C, in the paper filed February 11, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to provisional application 62/456,087, filed February 7, 2017.  
The provisional application does not provide any support for direct repeat regions or offset probes.  Thus, the priority date of the instant application is January 31, 2018.  

Drawings
The drawings are acceptable. 


Claim interpretation. 
Applicant has provided an illustration of the concept of the invention in the response filed March 2, 2021, page 4. 


    PNG
    media_image1.png
    411
    728
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Newly amended Claims 1, 3, 5, 8-9, 11, 14-17, 35-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 and the claims dependent thereupon are indefinite over the recitation “have a same length with”.  It is unclear whether the first group of probes have the same length as each other such that all probes within the first group are 25nts in length, for example or whether all probes within the first group of probes have an aggregate length of the reference sequence such that the first group of probes spans the same length as the reference sequence.  Alternatively it is unclear whether the first group of probes and the second group of probes have the same length.  Clarification is required.  Similarly language in the second group of probes is similarly unclear.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1, 5, 8-9, 11, 15-17, 35-42, 45-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.
The claims are directed to a probe composition comprising a first group of probes that correspond to a reference sequence and a second set of probe that correspond to a subsegment of a DR region.  The claim is directed to comprising which allows additional probes in the probe composition.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers. As the calculation below shows, about 3.2 x 10s molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.    Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.    Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.    How many molecules of 12-mer in a vial sold by NEB:
5 g
3.3 x 10'5 g / 3,900 g/mol = 8.4 x 10'9 mol
{8.4 x 10'9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.    How many molecules of each 12-mer in a single vial:
5 xl 015 molecules /1.6 x 107 molecules = 3.2 x 108 molecules of each 12-mer per vial
e.    Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.    Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.    How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 gg = 3.3 x 10'5 g
3.3 x 10'5 g / 7,800 g/mol = 4.2 x 10'9 mol
{4.2 x 10'9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.    How many molecules of each 24-mer in a single vial:
2.5 xI015 molecules / 2.8 x 1014molecules = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid oligonucleotides with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
Claim 1 requires a first group of probe that correspond to a reference sequence that overlap at probe tiling distribution.  Claim 1 also requires additional probes that correspond to a direct repeat region that have partially overlapping tiling distribution.  Here, the 12mer NEB oligonucleotide kit inherently comprises groups of probes that tile 
With regard to Claims 3, 5, 8-9, 11, the probes would tile the DR regions, a hotspot gene, a exogenous gene regions claimed. 
Claims 15-17 are directed to another intended use of the probes.  The oligonucleotides of NEB would be capable of use for the intended use.  
With regard to Claims 35, 48, the probes of NEB that comprises every possible 12mer and 24mer would tile the full length of SEQ ID NO: 1 and 2.  
With regard to Claim 37-42, 49-50, the claims are directed to comprising probe compositions, such that additional probes are permitted to be within the scope of the claims.  The NEB oligonucleotides tile each and every position such that they comprise 2x and 4x tiling densities.  
The NEB Catalog does not teach that the Random Primers kit includes a fluorescent label given in claim 36, 46. 
The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al. The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments.
Response to Arguments

The response appears to argue that the intended use of a random primer for identifying unknown DNA sequence is not a probe preparation kit that produces probes corresponding to a known reference sequence.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the structure of the tiling probes taught by NEB appear to be the same structure as the claimed probes.  
	Thus for the reasons above and those already of record, the rejection is maintained.
	

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 29, 2021